United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1961
                       ___________________________

                                Ronnie L. Hankins

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Terry Russell, Warden, ERDCC, Individually and Officially; Corizon Medical
 Services, Inc.; Tonya M. Long, Doctor, Individually; Marvin H. Bohnenkamp,
                  Individually; Mark F. Bradshaw, Individually

                    lllllllllllllllllllll Defendants - Appellees

Shanta Pribble, Nurse; David Mullen, Medical Director; Todd Renshaw, Assistant
  Director of Nursing; Ernest Jackson, Missouri Director of Dental Services of
 Corrections; Joe Hoffmeister, Deputy Warden; Stan Jackson, Assistant Warden

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: March 30, 2016
                             Filed: August 8, 2016
                                 [Unpublished]
                                 ____________
Before LOKEN, BYE, and KELLY, Circuit Judges.1
                           ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Missouri inmate Ronnie Hankins appeals the
district court’s adverse discovery rulings, denial of the appointment of counsel, and
grant of summary judgment on his Eighth Amendment deliberate-indifference claims.
In his verified amended complaint, Hankins—an inmate at the Eastern Reception
Diagnostic and Correction Center (ERDCC)—named the ERDCC warden, Corizon
Medical Services, and Corizon employee-dentists Tonya Long, Marvin Bohnenkamp,
and Mark Bradshaw as defendants. According to Hankins, the defendants had
purposefully, or with deliberate indifference, provided him constitutionally
inadequate dental care by denying and delaying treatment, performing inappropriate
treatment, and wantonly inflicting unnecessary pain, permanent damage, and injury.

       After having reviewed the record de novo, and in the light most favorable to
Hankins, we conclude, for the reasons stated by the district court, that there is no
genuine issue as to any material fact with regard to Hankins’s claims against the
ERDCC warden or Corizon Medical Services and that both of those defendants are
entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). Therefore, we
affirm the dismissal of the claims against those defendants. See 8th Cir. R. 47B. We
further conclude that the district court did not abuse its discretion in denying
Hankins’s motion for appointment of counsel, see Phillips v. Jasper Cty. Jail, 437
F.3d 791, 794 (8th Cir. 2006) (there is no constitutional or statutory right to appointed
counsel in civil cases and our review of the denial of appointed counsel is for an
abuse of discretion), or in denying Hankins’s Rule 56(d) motion, see Toben v.

      1
       This opinion is being filed by Judge Loken and Judge Kelly pursuant to 8th
Cir. Rule 47E.

                                          -2-
Bridgestone Retail Operations, LLC, 751 F.3d 888, 894–95 (8th Cir. 2014) (a district
court has wide discretion in ruling on Rule 56(d) motions and our review is for an
abuse of discretion). Finally, we conclude that the district court did not grossly abuse
its discretion in denying Hankins’s motion to compel. See Kilpatrick v. King, 499
F.3d 759, 766 (8th Cir. 2007) (“We review the denial of a motion to compel discovery
for gross abuse of discretion.”).

       As for Hankins’s claim that the Corizon employee-dentists, Drs. Long,
Bohnenkamp, and Bradshaw, “left bone fragments” in his lower gum or “inserted
foreign objects” there, we conclude, based on the record presented, that those
defendants did not meet their burden as summary judgment movants. See Carrington
v. City of Des Moines, 481 F.3d 1046, 1050–51 (8th Cir. 2007) (moving parties carry
ultimate burden to prove there are no material facts in dispute at summary judgment
stage). Hankins submitted a verified complaint alleging this claim, see Davis v.
Jefferson Hosp. Ass’n, 685 F.3d 675, 682 (8th Cir. 2012) (verified complaint is
equivalent of affidavit for summary judgment purposes), and submitted an affidavit
of an ERDCC inmate who attested that, based on his own observations, Hankins had
“some kind of objects in his lower gum that should not be in his gum, that can be seen
with the naked eye.” The exhibits and testimony these defendants offered in support
of their motion for summary judgment—grievance documents containing only
unverified statements, incomplete computerized medical records that end well before
Hankins filed his original complaint, and Hankins’s deposition testimony, which was
consistent with his complaint allegations—are insufficient to prove that no material
issues of fact remain. Hankins’s description of his dental condition may not be artful,
but a fair reading of his complaint suggests that he has alleged a legitimate medical
claim, and these defendants have not met their burden to warrant dismissal of that
claim at summary judgment. See United States v. Sellner, 773 F.3d 927, 932 (8th Cir.
2014) (“A document filed pro se is ‘to be liberally construed.’”) (quoting Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)).



                                          -3-
      Accordingly, we conclude that the district court erred in granting summary
judgment to Drs. Long, Bohnenkamp, and Bradshaw on Hankins’ “foreign-objects”
claim but affirm as to all other issues raised on appeal. Hankins’s motion for
injunctive relief filed in this court is denied. We remand for further proceedings
consistent with this opinion.
                        ______________________________




                                       -4-